Citation Nr: 1600884	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  11-28 686	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a mental disorder.



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney-at-Law



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 24, 1973 to November 27, 1973.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issue of entitlement to a total disability rating based on individual unemployability has been raised by the record in a September 3, 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand: To obtain the Veteran's personnel records, to seek clinical records from an in-service hospitalization in November 1973, to seek Mental Health clinic records from November 1973, to obtain updated VA treatment records from 2009 to the present, and to schedule the Veteran for a VA examination to consider newly acquired evidence.

Prior to final adjudication of this claim, further development is necessary.

The Veteran's DD-214 indicates that he served on active duty from October 24, 1973 to November 27, 1973.  The Veteran's entrance examination was negative for mental health concerns.  In a service treatment record dated November 6, 1973, it was noted the Veteran stated he had a "mental problem."  It was indicated that the Veteran was scheduled for an appointment on November 9, 1973 for evaluation at the Mental Health clinic.  It is unclear whether that appointment was kept as there are no further records indicating psychiatric treatment in the service records.  An undated treatment record appears to include an indication by the Veteran that he was getting a discharge due to a psychiatric condition.  However, as of yet, his personnel records have not been associated with the claims file.  Other evidence indicates back pain that preceded service and respiratory concerns which led to an in-service hospitalization from November 8 to November 11, 1973.  

Following service, in November 2009, the Veteran filed a claim for service connection for a mental condition.  VA treatment records indicated the Veteran initially sought treatment in 2008 because he was experiencing stress.  He reported feeling that he was unable to engage in pleasurable activities due to his financial situation.  He indicated that his stress was due to his financial problems which he had experienced over the last several months since a tremendous reduction in his income as a mortgage broker.  Thereafter, the Veteran returned for treatment complaining of sleep impairment, anxiety and depression.  It was indicated the Veteran was a mortgage broker before the recession and that he had not worked in the past two years.  He indicated his savings had run out and he felt anxious about not having an income and having two children to support.  He was started on medication.  Diagnoses of depression, anxiety d/o NOS, and major depressive disorder, mild recurrent, appear in the records.

Based on evidence of a "mental problem" in service and the diagnosis of a current disability, the RO scheduled the Veteran for a VA examination.  The Veteran claimed that he had poor English skills when he entered the Army and difficulty understanding his sergeant who "reacted harshly and was verbally abusive."  The Veteran indicated that a different sergeant pointed a gun to his head.  He did not recall any psychiatric evaluation during service; however, he did recall that his Colonel told him he would "get out of service with an honorable discharge."  The examiner diagnosed depression NOS and opined that it was less likely than not that the current depression was caused by or a result of service because the onset of depression was in 2008 after he became unemployed due to the collapse of the real estate market.  

In his March 2010 notice of disagreement, the Veteran indicated he did not mean to put in a claim for service connection for depression, but that his claim was based on "rough, racial and brutal mistreatment from [his] company and another sergeant in Fort Knox."  He indicated that his military service was "cut short" because of an "ugly experience" he went through with two sergeants.  He indicated that due to his poor English he was "mistreated" from his first day on base.  He stated he was under "heavy pressure" all day long until he was fed up with his company sergeant.  He claims the sergeant put a pistol to his head and threatened to kill him.  He complained to his company captain, and it was arranged for the Veteran to receive an honorable discharge.

In July 2015, the Veteran's records were reviewed by a private licensed psychologist.  The psychologist reviewed the claims file in order to give an opinion as to whether a current psychiatric condition is related to his military service.  The psychologist concluded that the records establish that the Veteran "meets DSM-V diagnostic criteria for Other Specified Trauma and Stress Related Disorder (Subthreshold PTSD)" and that the Veteran's experience during his military training in 1973 "more likely than not was the precipitant of his trauma-related condition."  In summary, the psychologist stated:

. . . [the Veteran] has repeatedly complained of symptoms associated with his boot camp experience.  Although clinicians have not characterized his experience as a traumatic stressor to satisfy Criterion A of the PTSD diagnostic criteria, [the Veteran] exhibits symptoms consistent with the remaining PTSD criteria (re-experiencing, avoidance, negative alteration in mood and condition, and hyperarousal).  DSM-5 provides the framework to diagnose [the Veteran's] condition on a spectrum of trauma-related disorders.  Specifically, he meets criteria [for] Other Specified Trauma  and Stressor Related Disorder (subthreshold PTSD).  Therefore, it is my opinion that [the Veteran] does suffer from subthreshold PTSD and that it is more likely than not that his experience in basic training precipitated his trauma-related symptoms.

Currently, the record contains evidence that the Veteran suffers from acquired psychiatric disorders that were diagnosed in 2009 and found related to being unemployed after the fall of the real estate market.  The record also contains evidence that the Veteran exhibits symptoms of PTSD that do not fully satisfy the DSM-V criteria.  As of now, the record does not contain the evidence necessary to grant the claim for service connection.  The Veteran does not have a diagnosis of PTSD or a confirmed PTSD stressor.  In addition, there is no medical evidence linking a diagnosed acquired psychiatric disorder to the experiences during basic training.

On remand, the RO should attempt to obtain any clinical records from the November 1973 hospitalization and any Mental Health records from the mental health clinic dated in November 1973.  In addition, as there is evidence that the Veteran may have been discharged from service due to a psychiatric condition, the RO should request the Veteran's complete personnel records.  The RO should also update the claims file with VA treatment records from 2009 to the present.  Thereafter, the Veteran should be scheduled for another examination to obtain an opinion based on review of all the evidence, to include the opinion provided by the private psychologist in July 2015.

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran's complete personnel records and associate them with the electronic claims file.

2.  Obtain, to the extent possible, any clinical records from the Veteran's in-service hospitalization from November 8 to November 11, 1973.  All attempts to obtain these records should be memorialized in the claims file.  If no records exist, a notation of such should be made in the claims file.
3.  Obtain, to the extent possible, any records dated in November 1973 from the Mental Health clinic.  See November 6, 1973 service treatment record indicating the Veteran's statement that he had a "mental problem" and was scheduled for an appointment at the Mental Health clinic.  All attempts to obtain these records should be memorialized in the claims file.  If no records exist, a notation of such should be made in the claims file.

4.  Associate all outstanding VA treatment records from 2009 to the present with the electronic claims file, to include, if possible, the December 27, 2010 evaluation of the Veteran by the PTSD Clinic Team that was referenced by the private psychologist in her July 2015 opinion.

5.  After records have been obtained to the extent available, schedule the Veteran for a VA examination with a VA psychologist or psychiatrist to determine whether the Veteran has a current psychiatric disability that was caused by or related to his active duty service between October 24, 1973 and November 27, 1973.

The electronic claims file should be made available to the examiner for review.   An indication that a review was made should appear in the examination report.

Following a review of the record, the examiner should provide an opinion as to whether any diagnosed acquired psychiatric disorder is causally or etiologically related to active duty, to include the Veteran's reported in-service experiences as shared with the private psychologist in the July 2015 opinion and the lay statements of his mother and wife contained therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  

If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






